In an action at law to recover upon a policy of disability insurance a verdict by a jury was rendered in favor of defendant. Thereafter the court made a decision in writing and granted judgment to defendant on its equitable counterclaim for rescission and cancellation of the policy. Order granting judgment and the judgment entered thereon affirmed, with costs. The conduct of counsel for the defendant in persistently offering in evidence, against the rulings of the court, the manual of the defendant, was higMy improper, but in view of the weakness of plaintiff’s case, in our opinion such conduct does not affect the result. Lazansky, P. J., Hagarty and Adel, JJ., concur; Young and Taylor, JJ., dissent and vote for reversal and a new trial upon the ground that the conduct of the defendant’s counsel in continuing to offer the manual of the defendant against the rulings of the court was prejudicial to the plaintiff and prevented a fair trial.